Per Curiam:
If the bridge constructed by the township authorities was insufficient to carry off the entire volume of water it was an error of judgment on the part of the supervisor. It has been repeatedly held that a municipal corporation is not liable in damages for an injury which is the result of an honest mistake of judgment made by a public officer in the fair discharge of his duty. It is sufficient to refer to Carr v. Northern Liberties, 35 Pa. 324, 78 Am. Dec. 342, and Collins v. Philadelphia, 93 Pa. 272.
This question ought not to be open to further discussion.
Judgment affirmed.